

113 HR 3500 IH: Low-Wage Federal Contractor Employee Back Pay Act of 2013
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3500IN THE HOUSE OF REPRESENTATIVESNovember 14, 2013Ms. Norton (for herself, Ms. Moore, Ms. Kaptur, Mr. Carson of Indiana, Mr. Rangel, Ms. Brown of Florida, Mr. Ellison, Ms. Fudge, Mr. Conyers, Mr. Johnson of Georgia, Ms. Jackson Lee, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide for the compensation of Federal contractor employees that were placed on unpaid leave as a result of the Federal Government shutdown, and for other purposes.1.Short titleThis Act may be cited as the Low-Wage Federal Contractor Employee Back Pay Act of 2013.2.Compensation for furloughed Federal contractor employeesDivision A of the Continuing Appropriations Act, 2014 (Public Law 113–46) is amended by adding at the end the following new section:158.If a Federal contractor that provides retail, food, custodial, and security services to the Federal Government places the employees of such contractor on unpaid leave as a result of any lapse in appropriations which begins on or about October 1, 2013, the Government shall provide compensation to such employees at their standard rate of compensation for the period of such lapse..